Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.580 Page 1 of 6




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
   Additional counsel on next page
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                        CASE NO. 3:18-cr-04683-GPC
13                     Plaintiff,                   DECLARATION OF NAEUN RIM
                                                    IN SUPPORT OF DEFENDANTS’
14               vs.                                MOTION TO MODIFY
                                                    PROTECTIVE ORDER
15 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
16 ABDUL QAYYUM, AND PETR                           Hearing Date: April 19, 2019
   PACAS                                            Hearing Time: 1:00 p.m.
17         Defendants.                              Department: Courtroom 2D
18                                                  Hon. Gonzalo P. Curiel
19
20
21
22
23
24
25
26
27
28
     3567640.1                                                       Case No. 3:18-cr-04683-GPC
            DECLARATION OF NAEUN RIM IN SUPPORT OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.581 Page 2 of 6




 1 David W. Wiechert - State Bar No. 94607
      dwiechert@aol.com
 2 Jessica C. Munk - State Bar No. 238832
      jessica@davidwiechertlaw.com
 3 William J. Migler - State Bar No. 318518
      william@davidwiechertlaw.com
 4 LAW OFFICE OF DAVID W. WIECHERT
   27136 Paseo Espada, Suite B1123
 5 San Juan Capistrano, California 92675
   Telephone: (949) 361-2822
 6
   Attorneys for Defendant Jacob Bychak
 7
 8 Randy K. Jones - State Bar No. 141711
      rkjones@mintz.com
 9 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
10 3580 Carmel Mountain Road, Suite 300
   San Diego, California 92130
11 Telephone: (858) 314-1510
12 Attorney for Defendant Mark Manoogian
13
     Whitney Z. Bernstein - State Bar No. 304917
14       wbernstein@bmkattorneys.com
     Thomas H. Bienert, Jr. - State Bar No. 135311
15       tbienert@bmkattorneys.com
     James Riddet - State Bar No.39826
16       jriddet@bmkattorneys.com
     BIENERT, MILLER & KATZMAN, PLC
17   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
18   Telephone: (949) 369-3700
19 Attorneys for Defendant Mohammed Abdul Qayyum
20
21
22
23
24
25
26
27
28
     3567640.1
                                                                     Case No. 3:18-cr-04683-GPC
            DECLARATION OF NAEUN RIM IN SUPPORT OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.582 Page 3 of 6




 1                               DECLARATION OF NAEUN RIM
 2               I, Naeun Rim, declare as follows:
 3               1.    I am an active member of the Bar of the State of California and a
 4 Principal with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
 5 A Professional Corporation, attorneys of record for Defendant Petr Pacas in this
 6 action. I make this declaration in support of Defendants’ Motion to Modify
 7 Protective Order. Except for those matters stated on information and belief, I make
 8 this declaration based upon personal knowledge and, if called upon to do so, I could
 9 and would so testify.
10               2.    Attached as Exhibit A is a true and correct copy of the transcript of the
11 proceedings before this Court on February 14, 2019, with relevant portions
12 highlighted.
13               3.    Attached as Exhibit B is a true and correct copy of an email I received
14 from Assistant United States Attorney Sabrina Feve on March 1, 2019, 11:06 a.m.
15               4.    Attached as Exhibit C is a true and correct copy of an email exchange
16 between myself and Assistant United States Attorney Melanie Pierson, ending on
17 March 26, 2019, at 9:09 a.m.
18               5.    Attached as Exhibit D is a true and correct copy of an email exchange
19 between myself and Ms. Feve and Ms. Pierson, ending on March 26, 2019, at 6:59
20 p.m.
21               6.     On March 1, 2019, I was informed by Jessica Munk, defense counsel
22 for Defendant Jacob Bychak, that she had called Ms. Feve to meet and confer with
23 the Government about stipulating to include the law firm of Sheppard Mullin in the
24 protective order as a party authorized to access the discovery that was to be subject
25 to the protective order (“Discovery Material”). Ms. Munk informed me that the
26 Government did not wish to meet and confer until the defense had received the
27 Discovery Material. Shortly after, I received the email attached as Exhibit B to this
28 declaration from Ms. Feve, in which she stated to all counsel for Defendants, “Once
     3567640.1
                                                     1                     Case No. 3:18-cr-04683-GPC
Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.583 Page 4 of 6




 1 you have the discovery, we can meet and confer regarding any concerns you have
 2 about not being able to share it with members outside the defense team.”
 3               7.       After the Government produced the Discovery Material, I reviewed the
 4 evidence and learned that it consisted of the following:
 5               1) Copies of letters that were sent to Company A’s Compliance Department,
 6                     as produced by Earth Class Mail, a digital mailbox service used by
 7                     Company A that received mail on the company’s behalf and sent copies of
 8                     the mail to them electronically; and
 9               2) Emails produced by Yahoo! marked as “spam” that appear to have been
10                     received from IP addresses alleged to be associated with Company A.
11               8.       Upon reviewing the contents of the Discovery Materials, I determined
12 that, although these documents had been produced by third party companies (Earth
13 Class Mail and Yahoo!), the personal identification information contained in them
14 appeared to be limited to information that would already be in Company A’s
15 possession. The Earth Class Mail production appears to contain letters that were
16 sent to Company A by third parties, and the Yahoo! production appears to contain
17 email header information (i.e. recipient email addresses, sender email addresses,
18 subject lines) from IP addresses that the Government alleges were controlled by
19 Company A. The file name for the Yahoo! production contains the words
20 “[Company A] – DISC 05_Yahoo_user_marked_spam_records_marked_spam_
21 data_all.” Based on this information, I learned for the first time that the Discovery
22 Material was likely limited to items that were already known to Company A.
23               9.       On March 25-26, 2019, I exchanged emails with counsel for the
24 Government to meet and confer about this issue and to ask if they would stipulate to
25 modification of the protective order. All of the emails have been attached as
26 Exhibits B to D to this declaration.
27               10.      On March 26, 2019, at Ms. Feve’s request, I conferred with all counsel
28 for Defendants and proposed to the Government a time during which we would all
     3567640.1

                                                2                    Case No. 3:18-cr-04683-GPC
            DECLARATION OF NAEUN RIM IN SUPPORT OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.584 Page 5 of 6




 1 be available to meet and confer with the Government by phone about modifying the
 2 protective order, but Ms. Feve and Ms. Pierson stated they were unavailable. (Exh.
 3 D at 1-3.) I asked the Government to provide an alternative time. (Id. at 1.)
 4               11.   As of the time that this Declaration was finalized, the Government had
 5 not yet proposed an alternative time to further meet and confer.
 6               I declare under penalty of perjury that the foregoing is true and correct, and
 7 that I executed this declaration on March 29, 2019, at Los Angeles, California.
 8
 9                                                         s/ Naeun Rim
                                                      Naeun Rim
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3567640.1

                                                3                    Case No. 3:18-cr-04683-GPC
            DECLARATION OF NAEUN RIM IN SUPPORT OF MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 77-2 Filed 03/29/19 PageID.585 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                          Sabrina L. Feve
 6                                      Assistant U.S. Attorney
 7                                      sabrina.feve@usdoj.gov
 8
 9                                        Melanie K. Pierson
10                                      Assistance U.S. Attorney
11                                    melanie.pierson@usdoj.gov
12
13                                           Robert Ciaffa
14                                      Assistant U.S. Attorney
15                                      robert.ciaffa@usdoj.gov
16
17
                                             Respectfully submitted,
18
19 DATED: March 29, 2019                     Gary S. Lincenberg
                                             Naeun Rim
20                                           Bird, Marella, Boxer, Wolpert, Nessim,
21                                           Drooks, Lincenberg & Rhow, P.C.
22
23
                                             By:         s/ Naeun Rim
24                                                             Naeun Rim
25                                                 Attorneys for Defendant Petr Pacas
26
27
28
     3567640.1
                                                    4                    Case No. 3:18-cr-04683-GPC
